                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT

                                   9                                       NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       STARK DRIVE LLC,                                    Case No. 18-cv-04904-LB
                                  12                          Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER GRANTING MOTION TO
                                  13                 v.                                        DISMISS
                                  14       CHRISTIAN ADEL MICHAEL, et al.,                     Re: ECF No. 12
                                  15                          Defendants.

                                  16

                                  17         The plaintiff is Stark Drive, LLC, a limited liability company registered in New Jersey with a

                                  18   principal place of business in Stockholm, Sweden.1 The defendants are Mate.Bike International

                                  19   (registered in Denmark) and its founder, Christian Michael, a resident of Denmark.2 Stark Drive

                                  20   and Mate both offer “almost identical” electronic bikes (called eBikes) on the Indiegogo platform

                                  21   and “were the only two campaigns on the Indiegogo Platform offering the particular model of

                                  22   eBike.”3 Indiegogo is a crowdfunding platform where “backers” can give a specified amount of

                                  23

                                  24

                                  25
                                       1
                                        Compl. – ECF No. 1 at 2 (¶ 4). Citations refer to material in the Electronic Case File (“ECF”);
                                  26   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Id. (¶¶ 5–6).
                                       3
                                           Id. at 3 (¶ 12).
                                  28

                                       ORDER – No. 18-cv-04904-LB
                                   1   money and receive a “perk” — in this case, an eBike — in exchange.4 Stark Drive alleges that Mr.

                                   2   Michael posted comments on Mate’s Indiegogo’s platform that disparaged Stark Drive’s campaign

                                   3   and wrote a letter to Indiegogo complaining about Stark Drive’s campaign.5 Indiegogo processed

                                   4   the complaint under the Digital Millenium Copyright Act, terminated Stark Drive’s crowdfunding

                                   5   campaign without notice, and refunded Stark Drive’s crowdfunding donations (totaling $285,062)

                                   6   to the donors.6 Stark Drive then sued the defendants, claiming (1) misrepresentation in violation of

                                   7   the DMCA, 17 U.S.C. § 512(f), (2) misuse of copyright in violation of the DMCA, (3) tortious

                                   8   interference with contract, in violation of California law, and (4) unlawful and unfair business acts

                                   9   in violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.7

                                  10         The defendants move to dismiss the complaint for lack of personal jurisdiction under Federal

                                  11   Rule of Civil Procedure 12(b)(2). The court grants the motion for the reasons given at the

                                  12   November 15, 2018 hearing and below.
Northern District of California
 United States District Court




                                  13         First, the complaint has no facts establishing personal jurisdiction. It says only this about the

                                  14   defendants’ contacts with the forum: “The Plaintiff is informed, believe[s] and thereon allege[s]

                                  15   that Defendants, and each of them, have sufficient contacts with this district generally, and in

                                  16   particular, with the events herein alleged, that each such Defendant is subject to the exercise of

                                  17   jurisdiction of this court . . . .”8 This conclusion does not satisfy the plaintiff’s burden to establish

                                  18   the court’s personal jurisdiction over the defendants or the minimum contacts for personal

                                  19   jurisdiction over nonresident defendants. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945);

                                  20   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004); Doe v. Unocal

                                  21   Corp., 248 F.3d 915, 922 (9th Cir. 2001).

                                  22

                                  23

                                  24   4
                                        Id. at 2 (¶ 7), 4–5 (¶¶ 15–20); see https://learn.indiegogo.com/how-it-works-crowdfunding/ (last
                                       accessed Nov. 17, 2018)
                                  25   5
                                           Compl. – ECF No. 1 at 5 (¶¶ 21, 24).
                                  26   6
                                           Id. at 5–6 (¶¶ 25–27)
                                       7
                                  27       Id. at 7–11 (¶¶ 33–61).
                                       8
                                           Id. at 3 (¶ 10).
                                  28

                                       ORDER – No. 18-cv-04904-LB                           2
                                   1         In its opposition, Stark Drive proffers facts about the defendants, such as their transacting

                                   2   business in California over two years, resulting in $21 million in donations.9 Jurisdictional facts

                                   3   can be established by declaration. Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001). But the

                                   4   paragraph that Stark Drive cites — in Oscar Stark’s declaration — does not establish any business

                                   5   in California and instead cross-references an Indiegogo web page about disbursement of funds

                                   6   generally.10 A different paragraph references $6.8 million in donations but does not show the basis

                                   7   for that fact.11 The conclusory allegations in the Stark declaration do not establish jurisdiction.

                                   8   Stark Drive must allege facts specifically and submit accurate declarations that establish the facts.

                                   9         Second, Stark Drive argues that Indiegogo’s terms of service establish jurisdiction in the

                                  10   Northern District of California:12

                                  11              Indiegogo is based in San Francisco, California, so for any actions not subject to
                                                  arbitration, you and Indiegogo agree to submit to the personal jurisdiction of a state
                                  12
Northern District of California




                                                  court located in San Francisco, CA or the United States District Court for the
 United States District Court




                                  13              Northern District of California. The Terms and the relationship between you and
                                                  Indiegogo shall be governed in all respects by the laws of the State of California,
                                  14              without regard to its conflict of law provisions.13
                                  15         Under its plain terms, the provision applies only to disputes between Indiegogo and an

                                  16   Indiegogo user. It does not establish jurisdiction over disputes between two Indiegogo users such

                                  17   as the parties.

                                  18         Third, the defendants contend — in support of their jurisdictional argument — that there is no

                                  19   federal claim under the DCMA.14 In its opposition, Stark Drive relied on Federal Rule of Civil

                                  20   Procedure 4(k)(2) — the federal long-arm statute — to establish jurisdiction.15 “The exercise of

                                  21   Rule 4(k)(2) as a federal long-arm statute requires the plaintiff to prove three factors:” (1) the

                                  22

                                  23   9
                                           Opp. – ECF No. 16 at 17 (citing Stark Decl. – ECF No. 16-4 at 7 (¶ 29)).
                                  24
                                       10
                                            Stark Decl. – ECF No. at 7 (¶ 29)
                                       11
                                            Id. at 8 (¶ 38).
                                  25   12
                                            Compl. – ECF No. 1 at 3 (¶ 11); Opp. – ECF No. 16 at 11–14.
                                  26   13
                                            Stark Decl. (Ex. 3) – ECF No. 16-2 at 41.
                                  27
                                       14
                                            Reply – ECF No. 19 at 6–7.
                                       15
                                            Opp. – ECF No. 16 at 8–9 (¶¶ 31–33).
                                  28

                                       ORDER – No. 18-cv-04904-LB                           3
                                   1   claim against the defendants arises under federal law; (2) the defendants are not subject to

                                   2   jurisdiction in any state’s court of general jurisdiction; and (3) exercising jurisdiction comports

                                   3   with due process. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th Cir. 2005); see Fed. R.

                                   4   Civ. P. 4(k)(2). The defendants point out that the February 23, 2017 letter — sent by the

                                   5   defendants’ Danish attorney to Indiegogo and the basis for this lawsuit— is not a DMCA

                                   6   complaint.16 This affects not only the analysis of personal jurisdiction but also the court’s subject-

                                   7   matter jurisdiction. Without a federal claim, the court lacks subject-matter jurisdiction over the

                                   8   case and personal jurisdiction under Rule 4(k)(2).

                                   9        The court dismisses the complaint without prejudice and with leave to amend. In any amended

                                  10   complaint, Stark Drive must allege some facts that plausibly support personal jurisdiction. (If it

                                  11   can plead a federal claim, it can supplement the facts about personal jurisdiction in a declaration in

                                  12   response to a motion to dismiss or possibly through jurisdictional discovery.) The court cautions
Northern District of California
 United States District Court




                                  13   the plaintiff — as it did at the hearing — that it cannot state a federal claim by pleading around

                                  14   Mate’s actual letter that the court in any event can consider under the incorporation-by-reference

                                  15   doctrine. Knievel v. ESPN, 393 F.3d 1068, 1076–77 (9th Cir. 2005).

                                  16

                                  17                                             CONCLUSION

                                  18        The court dismisses the complaint with leave to amend. Stark Drive must file an amended

                                  19   complaint within 14 days. If it does not amend, this order will result in the dismissal of the case

                                  20   for lack of jurisdiction.

                                  21        This disposes of ECF No. 12.

                                  22        IT IS SO ORDERED.

                                  23        Dated: November 20, 2018                    ______________________________________
                                                                                        LAUREL BEELER
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27
                                       16
                                         Reply – ECF No. 19 at 5 (citing Compl. – ECF No. 1 at 5 (¶ 24) (referencing Mate’s complaint to
                                  28   Indiegogo) and Ex. 25, Stark Decl. – ECF No. 16-4 at 38–45) (Mate’s letter).

                                       ORDER – No. 18-cv-04904-LB                         4
